DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The recitation of “the water cooled”, in line 2 of the claim, should be amended to recite --the cooled water--, instead.
In claim 3:
The recitation of “a threshold set”, in line 5 of the claim, should be amended to recite --set a threshold--, instead.
In claim 9: 
The recitation of “in ascending order of cumulative operating time”, in the last two lines of the claim, should be amended to recite --in an ascending order of cumulative operating time--.
In claim 13:
The recitation of “The cold water supply system of claim 10 wherein”, in the first line of the claim, should be amended to recite --The cold water supply system of claim 10, wherein-- (i.e. add a comma after “claim 10”).
The recitation of “in ascending order of cumulative operating time”, in the last two lines of the claim, should be amended to recite --in an ascending order of cumulative operating time--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 1, the claim recites “between refrigerant”, twice, wherein it is unclear whether the claim is referring to the same refrigerant. The first recitation in line 4 of the claim relates to “at least one independent refrigerant circuit unit”, and the second recitation in the fourth-to-last line of the claim relates to “a coupled refrigerant circuit unit”. However, it is unclear whether the claim requires a shared refrigerant between said units, or if each unit has a separate refrigerant, since the claim does not explicitly provide a distinction. For examination purposes,  the first recitation will be construed as --a first refrigerant--, and the second recitation will be construed as --a second refrigerant--.
As per claim 5, the claim recites “wherein the controller determines a number of the free cooling units based on a total load of the free cooling unit in operation”. However, the current claim language appears to be ambiguous, since one of ordinary skill in the art would not be able operated free cooling units, based on the energy requirements of the system. Under the first interpretation, the claim appears to cover a scope where the controller “causes” a number of free cooling units by considering the thermal requirements of a single unit, wherein the programmable logic output is unclear (e.g. what is the controller “causing”?). Under the second interpretation, the claim appears to cover a scope where the controller deduces how many free cooling units are required to operate, based on the thermal loads of one unit. A review of the specification appears to show that the controller simply determines how many units are needed to operate based on the thermal requirements.1 Moreover, it should be noted that claim 6 more clearly defines the subject matter presented in the specification, since it explicitly recites “wherein the controller determines a number of the operated free cooling units”. For examination purposes, claim 5 will be construed as --wherein the controller determines a number of the operated free cooling units based on a total load of the free cooling unit in operation--. 
Claims 2-4 and 6-13 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yamada et al. (JP 2012145245 A), herein Yamada.
As per claim 1, Yamada discloses a cold water supply system (see figure 9) that cools water flowing through a water pipe (1, 2 and/or 7), and supplies the cooled water to a cooling load (via 6), the cold water supply system comprising: at least one independent refrigerant circuit (5’ and related components) unit including a first compressor (see either one of the pumps/compressors of 5’ and related components) and a first water heat exchanger (5’, per se) configured to exchange heat between refrigerant (in the cooling towers of 5’) and the water flowing through the water pipe (from 5a’) to cool the water (evident from at least figure 9); at least one composite unit (4 and related components) configured to cool the water flowing through the water pipe (as evidenced by at least figure 9); and a controller (see figures 2, 4 and 6) configured to control (see at least paragraphs 26, 39 and 45 of the translation) operation of the independent refrigerant circuit unit (5’ and related components) and operation of the composite unit (4 and related components), wherein the composite unit (4 and related components) includes a free cooling unit (4e and related components) including a pump  (see pump between 5C and 5) and a second water heat exchanger (5C) configured to exchange heat between a heat medium (inside 5C) and the water (inside 5) to cool the water (as evidenced by at least figure 9), and a coupled refrigerant circuit unit (4c, 5, and related components) connected in series with the free cooling unit (4e and related components) and including a second compressor (pump/compressor located on line 4a) and a third water heat exchanger (4c or 5, per se) configured to exchange heat between refrigerant and the water to cool the water (as evidenced by at least figure 9), and the controller controls (e.g. by turning the systems ON/OFF, as needed) an operating frequency of the first compressor (of 5’), an operating frequency of the second compressor (of line 4a), and an operating frequency of the pump (of 4e and 5C) based on a temperature of the water flowing out from the water pipe (see paragraph 27 of the translation).
As per claim 2, Yamada discloses wherein the free cooling unit (4e and related components) is disposed upstream of the coupled refrigerant circuit unit (at 4C) along a flow direction of the water flowing through the water pipe (see at least figure 9).
As per claim 3, Yamada discloses the system further comprising an outside air temperature sensor configured to detect an outside air temperature (as evidenced by at least paragraph 5 of the translation), wherein the controller is configured to store a target water temperature (i.e. the output temperature range) of the water flowing out from the water pipe (as described in paragraph 5 of the translation), and set a threshold (i.e. the required water supply temperature) based on the target water temperature (see paragraph 5 of the translation), compare the outside air temperature with the threshold to determine, based on a comparison result (i.e. by determining how much “outside energy” can be used; see at least paragraphs 10, 16 and 17 of the translation), a unit to be operated from among the independent refrigerant circuit unit, the free cooling unit, and the coupled refrigerant circuit unit (as described in at least paragraph 26), and calculate a number of the units determined to be operated (as described in at least paragraphs 27-30).  
As per claim 4, Yamada disclsoes wherein the controller is configured to preferentially operate the free cooling unit in a case where the outside air temperature is lower than the threshold (see at least paragraph 47 of the translation).  
see at least paragraphs 29 and 30 of the translation).  
Allowable Subject Matter
Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claims 6, 7 and 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraphs 45-46 of the printed publication: US 20210262714 A1.